                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA

V.                                             CRIMINAL CASE NO.

BRODERICK LEWIS TAYLOR,                        NO. 1:18-CR-00425-SCJ

     Defendant.



                                          ORDER

       This matter appears before the Court on the June 17, 2019 Report and

Recommendation (Doc. No. [27]) issued by the Honorable Justin S. Anand,

United States Magistrate Judge, in which he recommended that the Defendant's

Motion to Dismiss (Doc. No. [21])1 be denied.

        The Court incorporates by reference the facts and procedural history stated

in the R&R. Doc. No. [27].




I The motion seeks to dismiss "Counts 3-5 of the bill of indictment," however, there are
only two counts in the Indictment. Doc. No. [21], p. 16. The Court considers this to be
a typographical error and construes the motion as seeking to dismiss the entire
indictment.
      On July 1, 2019, Defendant Taylor filed objections the R&R in which he

objects to the Magistrate Judge's legal conclusions, stating that his arguments
// under the Commerce Clause and the Equal Protection Clause have not been

addressed or resolved by either the Eleventh Circuit or the United States

Supreme Court and thus, they remain an open question." Doc. No. [30], p. 2.

      When objections are filed in the context of a dispositive motion, the Court

must "make a de novo determination of those portions of the [magistrate judge's]

report or specified proposed findings or recommendations to which objection is

made." 28 U.S.C. § 636(b)(1). After conducting this review, the Court "may

accept, reject, or modify in whole or in part, the findings or recommendations

made by the magistrate judge." Id. Additionally, the Court may "receive further

evidence or recommit the matter to the magistrate judge with instructions." Id.

      The Court notes that Defendant's motion was filed on March 22, 2019 and

challenged the November 6, 2018 Indictment (Doc. No. [1]). After the R&R and

objections were filed, a superseding indictment was obtained by the Government

on August 13, 2019 (Doc. No. [32]). The superseding indictment appears to add

and delete serial numbers as to the descriptions of the guns at issue, while the

substantive charges remain. The superseding indictment renders the original

                                      2
motion to dismiss MOOT. See United States v. McKay, 30 F.3d 1418, 1420 (11th

Cir. 1994) ("Filing a superseding indictment has the same effect as dismissing an

original indictment and filing a new indictment. . . .").

      However, to the extent that it is proper to consider the motion as applying

to the Superseding Indictment, Defendant's objections are OVERRULED.2

      On the whole, after de novo review, the Court concludes that the R&R "is

correct in law and fact" — and is accepted by this Court. Griffin v. GMAC, No.

1:05-CV-0199, 2008 WL 11334068, at *1 (N.D. Ga. Mar. 5, 2008).

      Accordingly, the R&R (Doc. No. [27]) is ADOPTED as the order of the

Court, and the Defendant's objections (Doc. No. [30]) are OVERRULED.

Defendant's Motion to Dismiss Indictment (Doc. No. [21]) is MOOT and to the

extent not moot, the motion is DENIED.

             IT IS SO ORDERED this           14- h day of August, 2019.




                                         HONORABLE STEVE C. ONES
                                         UNITED STATES DISTRICT JUDGE




2
 See e.g., United States v. Waddell, No. CR415-095, 2016 WL 3647632, at *1 n.1 (S.D. Ga.
June 29, 2016) (electing to rule on the merits of defendant's arguments on a motion to
dismiss, after a superseding indictment).
                                         3
